A. J. WALKER, C.- J.
No objection against an attachment can prevail “ if the essential matters are set forth.” Revised Code, § 2939. We do not regard the direction as to the term to which the attachment is returnable as essential. There is no law directing the term except in the form' of an attachment prescribed, but that form distinctly shows, that the next term is the return term. As the law prescribes the term, it was not indispensable to insert it in the attachment. We do not think the other objections made, reach essential matters. The defect in the direction would only become essential, if it was desired to levy the attachment in another county than Dale. — See the authorities on the brief of counsel.
All the defects were amendable, but without a bill of exceptions the refusal to allow an amendment is not revisable, in the absence of an exception. — Tuskaloosa Wharf Co. v. M. & A. of Tuskaloosa, 38 Ala.; Revised Code, §§ 2808, 2809.
Reversed and remanded.